LYONDELLBASELL INDUSTRIES AF S.C.A. MID-TERM INCENTIVE PLAN AWARD AGREEMENT By letter (the “Grant Letter”), LyondellBasell Industries AF S.C.A., a Luxembourg company (the “Company”), has granted to the recipient of the Grant Letter (the “Participant”) an award under the LyondellBasell Industries AF S.C.A. Mid-Term Incentive Plan (the “Plan”), effective on the date specified in the Grant Letter (“Grant Date”). This Award is subject to the terms and conditions of the Plan, this Award Agreement, and the Grant Letter. 1.Relationship to the Plan. This Award is subject to all of the terms and conditions of the Plan and to such administrative requirements or interpretations as the Plan Administrator, acting in its sole discretion, may adopt. 2.Definitions. Except as defined in this Award Agreement, capitalized terms have the meanings ascribed to them in the Plan, and, if not defined therein, the Grant Letter. “Affiliate” means, with respect to any Person or entity, any other Person or entity that directly or indirectly through one or more intermediaries controls or is controlled by or is under common control with such Person or entity.“Control” means the power to direct the management and policies of a Person or entity, affirmatively (by direction) and negatively (by veto), directly or indirectly, whether through the ownership of voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Award” means the cash award granted to a Participant pursuant to this Award Agreement. “Award Agreement” means this agreement which, together with the Plan, sets forth the terms, conditions and limitations applicable to this Award. “Beneficiary” means (i) the Participant’s designated beneficiary under the Company’s or Affiliate’s group life insurance plan in which the Participant is eligible to participate, (ii) if there is no group life insurance designation, the Participant’s surviving spouse, or (iii) if there is no surviving spouse, the personal representative of the Participant’s estate. “Code” means the Internal Revenue Code of 1986, as amended. “Disability” means a permanent and total disability, as defined in the applicable long-term disability plan or policy of the Company or its Subsidiaries. “Employment” means employment as an employee of the Company or any of its Subsidiaries or Affiliates.Neither the Participant’s transfer from employment by the Company to employment by any Subsidiary or Affiliate, the Participant’s transfer from employment by any Subsidiary or Affiliate to Company employment, nor the Participant’s transfer between Subsidiaries and/or Affiliates shall be deemed to be a termination of Participant’s employment.Moreover, a Participant’s employment shall not be deemed to terminate because the Participant is absent from active employment due to temporary illness, during authorized vacation, during temporary leaves of absence granted by the Company or the employing Subsidiary or Affiliate for professional advancement, education, health or government service, during military leave for any period if the Participant returns to active employment within 90 days after military leave terminates, or during any period required to be treated as a leave of absence by any valid law or agreement.Termination of employment is governed by the laws of employment of the country in which the Participant is employed.Notwithstanding anything contained herein to the contrary, no Participant who is a U.S. taxpayer shall be considered to have terminated employment for purposes of the Plan and the Award Agreement unless the
